Citation Nr: 9923660	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-09 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
psychophysiological gastrointestinal reaction and depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1993 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for his service-connected psychiatric disability.  



FINDINGS OF FACT

The veteran failed to report for a Department of Veterans 
Affairs (VA) examination that was scheduled in conjunction 
with his claim for increased rating for anxiety reaction with 
psychophysiological gastrointestinal reaction and depression.


CONCLUSION OF LAW

An increased rating in excess of 30 percent for anxiety 
reaction with psychophysiological gastrointestinal reaction 
and depression is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.655(a), (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Based on the service medical records and the report of VA 
examination conducted in May 1967, the RO, in a rating action 
dated in May 1997, granted service connection for anxiety 
reaction, and assigned a 10 percent evaluation, effective 
January 1967.  

Following a VA psychiatric examination in January 1972, the 
RO, by rating decision dated the next month, recharacterized 
the veteran's service-connected disability as anxiety 
reaction with psychophysiological gastrointestinal reaction, 
and assigned a 30 percent rating, effective August 1971.  
This schedular evaluation has remained in effect since then.  

The veteran submitted a claim for an increased rating in 
April 1992.

VA psychiatric examinations were scheduled for February 1997 
and February 1998.  The veteran failed to report for either 
examination.

A supplemental statement of the case was issued in November 
1998.  This contained notice that a VA examination had been 
scheduled for February 1998, but that the veteran had failed 
to report for it.  The veteran was given sixty days to 
respond to the supplemental statement of the case, but no 
response was received.  The supplemental statement of the 
case was also furnished to the veteran's representative.

By letter dated in June 1999, the VA contacted the veteran 
and asked if he wanted to testify at another hearing before a 
member of the Board.  He was given thirty days in which to 
respond, but no response was received.  

Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

(c) Running award.  (1) When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pretermination notice advising the payee that 
payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued or, if a 
minimum evaluation is established in part 4 of this title or 
there is an evaluation protected under § 3.951(b) (1998) of 
this part, reduced to the lower evaluation.  Such notice 
shall also include the prospective date of discontinuance or 
reduction, the reason therefor and a statement of the 
claimant's procedural and appellate rights.  The claimant 
shall be allowed 60 days to indicate his or her willingness 
to report for a reexamination or to present evidence that 
payment for the disability or disabilities for which the 
reexamination was scheduled should not be discontinued or 
reduced. (2) If there is no response within 60 days, or if 
the evidence submitted does not establish continued 
entitlement, payment for such disability or disabilities 
shall be discontinued or reduced as of the date indicated in 
the pretermination notice or the date of last payment, 
whichever is later.  (3) If notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred.  The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment.  When a claimant 
fails to report for such rescheduled examination, payment 
shall be reduced or discontinued as of the date of last 
payment and shall not be further adjusted until a VA 
examination has been conducted and the report reviewed.  (4) 
If within 30 days of a pretermination notice issued under 
paragraph (c)(1) of this section the claimant requests a 
hearing, action to adjust payment shall be deferred as set 
forth in § 3.105(h)(1) of this part.  If a hearing is 
requested more than 30 days after such pretermination notice 
but before the proposed date of discontinuance or reduction, 
a hearing shall be scheduled, but payment shall nevertheless 
be discontinued or reduced as of the date proposed in the 
pretermination notice or date of last payment, whichever is 
later, unless information is presented which warrants a 
different determination.  When the claimant has also 
expressed willingness to report for an examination, however, 
the provisions of paragraph (c)(3) of this section shall 
apply.  38 C.F.R. § 3.655.

Although it is not clear from the record that the veteran was 
notified of the VA examinations, there is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  There is no such clear evidence to rebut the 
presumption of notification in this case.  The notification 
letter was not returned as undeliverable and the veteran has 
not denied receiving it.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  Moreover, the supplemental 
statement of the case in November 1998 specifically noted 
that the veteran had failed to report for a VA examination, 
and he was afforded the opportunity to reply.  He failed to 
respond, and thus has not provided good cause for his failure 
to report.  The evidence thus suggests that he received 
notice of the examinations, and he simply failed to report 
for them.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
Court noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Under such circumstances, the claim for an 
increased rating for anxiety reaction with 
psychophysiological gastrointestinal reaction and depression 
must be denied pursuant to 38.C.F.R. § 3.655(b).




ORDER

An increased rating for anxiety reaction with 
psychophysiological gastrointestinal reaction and depression 
is denied.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

